—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Harbater, J.), rendered January 20, 1993, convicting *483her of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court did not improvidently exercise its discretion in denying two of her challenges to prospective jurors for cause. "The determination as to whether a prospective juror can provide reasonable jury service in a given case is left largely to the discretion of the trial court, which can question and observe the prospective juror during voir dire” (People v Pagan, 191 AD2d 651, 651-652; see also, People v Williams, 63 NY2d 882, 885). A review of the record reveals that neither prospective juror’s voir dire indicated that they possessed a state of mind which would preclude the defendant from receiving a fair trial (see, CPL 270.20; People v Pagan, supra). Accordingly, the defendant’s contentions are without merit.
Further, we find that the defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Balletta, J. P., Miller, Hart and Krausman, JJ., concur.